Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 30, 2022. Claims 1-20 are currently pending and examined below.

Response to Amendment and Arguments
In respond to applicant's arguments based on the filed amendment with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Fechner et al. US2008/0165028 (“Fechner”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4,6-7,9-12,14-15 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp US2009/0072996 (“Schoepp”) in view of Fechner et al. US2008/0165028 (“Fechner”).

Regarding claim(s) 1 and 9. Schoepp discloses a method of braking a host vehicle traveling behind a second vehicle, comprising: 
acquiring visual images of the second vehicle and determining an actual deceleration of the second vehicle based on the visual images (para. 31, e.g. The distance sensor 206 may comprise a pixel array and optics, so that an image is obtained from the area that the distance sensor is aimed at, with distance information available for each pixel. Examples of such distance sensors 206 include a solid state time-of-flight range camera by the Swiss CSEM Inc., or a PMD 3D video range camera such as produced by PMD technologies, or others.); 
detecting non-visible light emitted by the second vehicle and determining a commanded deceleration of the second vehicle based on the detected light; producing a first signal indicative of the actual deceleration and a second signal indicative of the commanded deceleration (para. 22, para. 23, The light source 102 may include a plurality of infrared light emitting diodes. These infrared light emitting diodes (IR-LED) may be provided additionally, which has the advantage that applications of the light source 102, such as range finding and information transfer, may also be available when the light source for illuminating the vehicle is switched off. While the light source emitting in the visible wavelength range is switched off, the infrared light emitting diodes may continue to emit modulated light, which is then available for the above-mentioned applications.); and 
initiating braking of the host vehicle in response to at least one of the first and second signals (para. 33,  para. 37, e.g. The vehicle illumination system 200 may also transmit information to other vehicles. The information processing unit 210 may receive information relating to the status of the vehicle from a status detection unit 211. This could be a very simple information, such as that a certain event has occurred, e.g., the vehicle is braking with a predetermined deceleration.)
Schoepp does not explicitly disclose:
	comparing the first signal to the second signal; and initiating braking of the host vehicle in response to the comparison between the first and second signals.
Fechner teaches another image processing method for detecting the activation of brake lights of vehicles driving in front. Additionally comparing the first signal to the second signal; and initiating braking of the host vehicle in response to the comparison between the first and second signals (fig. 2, para. 15, The differential image is created by subtracting the last image from the current image. FIG. 2 initially shows in the upper left-hand corner a vehicle without activated brake lights; in the image which has next been recorded 80 ms later, and which is shown in the upper right-hand corner, the brake lights are by contrast visibly activated. The differential image of the two images is shown in the lower left-hand corner of FIG. 2; the two bright points can clearly be seen in the relevant image regions.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Schoepp by incorporating the applied teaching of Fechner to improve brake response during adaptive cruise control and reduce risk of vehicle collision.

Regarding claim(s) 2, 10. Schoepp modified by Fechner further teaches wherein detecting non-visible light emitted by the second vehicle comprises detecting infrared light (Schoepp further discloses para. 22, para. 23, e.g. The light source 102 may include a plurality of infrared light emitting diodes. These infrared light emitting diodes (IR-LED) and Fechner teaches the detecting infrared light as rejected in claim 1). 

Regarding claim(s)  3, 11. Schoepp is silent to wherein braking is initiated when the actual deceleration is less than the commanded deceleration by at least a predetermined amount. 
Fechner also teaches a recorded beam intensity above a specified threshold value, i.e. when the distance between the vehicles has not reached a critical level, a warning signal is triggered (para. 15). In other words, the warning is triggered based on at least a predetermined threshold.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Schoepp by incorporating the applied teaching of Fechner to improve brake response during adaptive cruise control and reduce risk of vehicle collision.

Regarding claim(s) 4, 12. Schoepp modified by Fechner further teaches wherein the first signal comprises data indicative of an actual braking force applied to a brake of the second vehicle (par. 35, para. 36, The distance processing unit 207 may also analyze the signal provided by the distance sensor 206 to determine whether an adjustment of the modulation frequency is necessary). 

Regarding claim(s) 6, 14. Schoepp modified by Fechner further teaches the second signal is produced in response to decoding a modulated signal emitted by the non-visible light (para. 36, e.g. ore complex information may be received from the other vehicle by means of more complex modulation of the emitted light, such as multiple frequency modulation or phase shift modulation.)

Regarding claim(s) 7, 15. Schoepp modified by Fechner further teaches wherein the modulated signal is a pulse width modulated signal (para. 36, e.g. ore complex information may be received from the other vehicle by means of more complex modulation of the emitted light, such as multiple frequency modulation or phase shift modulation.)

Regarding claim(s)  17 and 18. Schoepp modified by Fechner further teaches wherein the actual deceleration of the second vehicle is based on comparing an intensity of the illumination of the brake lights in different images (see claim 1 rejection and Fechner: fig. 2, para. 15, The differential image is created by subtracting the last image from the current image.)

Claims 5, 8, 13, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoepp US2009/0072996 (“Schoepp”) in view of Fechner et al. US2008/0165028 (“Fechner”) further in view of Bloomfield et al. USPN: 6,411,204 (“Bloomfield”).

Regarding claim(s) 5, 8, 13, 16. Schoepp also silent to wherein the second signal comprises data indicative of an active anti-lock braking system.
Bloomfield teaches a signal comprises data indicative of an active anti-lock braking system (col. 9, lines 5-45, e.g. control 18 may activate and/or modulate the stop lamp 14a and other lights or indicators 14d on vehicle 12 in response to the various conditions encountered by one or more of the input devices… Similarly, if a wheel lock up condition or ABS actuation is detected while no corresponding deceleration is detected, control 18 may determine that vehicle 12 is sliding on ice or the like and flash or illuminate indicator 14 at a high rate or intensity to warn other drivers of the hazardous condition.)
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the system and method of Schoepp by incorporating the applied teaching of Bloomfield reduce risk of vehicle collision when determined the vehicle ahead is slipping.

Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess can be reached on 571-272-9385.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/Primary Examiner, Art Unit 3666